Citation Nr: 0816645	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  05-08 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
foot injury.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a left shoulder injury.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1986 to October 1988.  These matters are before the 
Board of Veterans' Appeal (Board) on appeal from a June 2003 
rating decision by the Denver, Colorado Department of 
Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any action on his part is required.


REMAND

In the veteran's January 2005 substantive appeal, he 
requested a hearing before the Board.  In March 2005 written 
correspondence, he specifically requested a videoconference 
hearing.  In written argument on VA Form 646 dated in March 
2008, the veteran's representative stated "the veteran 
requests a compensable evaluation for the following issues 
based on the preponderance of evidence in his claim file and 
the testimony he will provide at the time of his personal 
hearing before the [Board]".  The RO did not schedule the 
veteran for a hearing.  This is a due process deficiency that 
must be corrected.

Since videoconference (as well as Travel Board) hearings are 
scheduled by the RO (see 38 C.F.R. § 20.704(a)), the case is 
REMANDED for the following action:

The RO should arrange for the veteran to 
be scheduled for a videoconference hearing 
before a Veterans Law Judge, and provide 
him and his representative with written 
notification of the date, time, and 
location of said hearing.

The claims should then be processed in accordance with 
standard appellate procedures.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  These claims must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

